KENNEDY, Circuit Judge,
dissenting.
Because the evidence, even in the light most favorable to plaintiff, does not permit a finding that the Union acted “in such a discriminatory, dishonest, arbitrary or perfunctory fashion as to breach its duty of fair representation,” the standard set in DelCostello v. Int’l Brotherhood of Teamsters, 462 U.S. 151, 164, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983), I respectfully dissent.
There are three distinct ways in which a union can breach the duty of fair representation: by taking actions that are arbitrary, discriminatory or in bad faith. Black v. Ryder/P.I.E. Nationwide, Inc., 15 F.3d 573, 584 (6th Cir.1994). Negligence fails to satisfy any prong of this tripartite standard. Dushaw v. Roadway Express, Inc., 66 F.3d 129, 133 n. 1 (6th Cir.1995) (citing United Steelworkers of America v. Rawson, 495 U.S. 362, 372-73, 110 S.Ct. 1904, 109 L.Ed.2d 362 (1990)). A plaintiff seeking to establish a union’s breach of the duty of fair representation is met with an “onerous burden.” Black, 15 F.3d at 585. A union’s action will be found arbitrary only if “the union’s behavior is so far outside a ‘wide range of reasonable*497ness’... as to be irrational.” (Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67, 111 S.Ct. 1127, 113 L.Ed.2d 51 (1991))1 A plaintiff also must show that any breach more likely than not tainted the grievance procedure, substantially affecting the outcome. Dushaw, 66 F.3d at 132 (citing Black, 15 F.3d at 585). The record reflects that the Union investigated the brake pedal incident; followed leads as to other brake pedal fractures; interviewed and took the statement of the only eyewitness to the incident; and pursued, considered and tested theories consistent with plaintiffs denial that he did not intentionally break the pedal.
The majority finds that without the mistakes which the union representative made, the jury could find that the grievance committee would have decided Schoonover’s grievance differently. If the Union were held to a negligence or a malpractice standard, I would agree. But union representatives are not lawyers. They do not have the advantage of discovery procedures. At most, the Union’s failures were negligence or bad judgment, neither of which is enough to constitute the breach of duty of fair representation. Walk v. P*I*E Nationwide, Inc., 958 F.2d 1323, 1326 (6th Cir.1992) (“[S]imple negligence or mere errors in judgment will not suffice.”)
The majority points to four deficiencies in the Union’s handling of the grievance to support the jury’s verdict. First, the Union’s failure to have the pedal examined by a metallurgist. The Union made what could now appear to be the erroneous decision to refrain from hiring its own expert to discern how the pedal was broken. The Union had had two prior experiences in which consulting an expert had worked to the detriment of an employee. The Union could not secretly examine the pedal. The Union decided to base its position at the grievance proceeding on plaintiffs denial and to argue that Consolidated could not prove plaintiff intentionally fractured the brake pedal. The Union’s decision may well have been a mistake but it was neither perfunctory nor arbitrary. It was based on prior unsatisfactory experiences with experts. The expert’s report merely stated that the fracture was caused by an upward force, a conclusion with which both experts at trial agreed. The decision not to have the brake pedal examined by a metallurgist cannot be said to be outside the range of reasonableness.
The second reason given by the majority is “failing to investigate similar incidents.” Plaintiff provided the Union with information about incidents in other locations where brake pedals failed. The Union contacted local, union presidents in those locations as well as various drivers. It learned that the failures were in Freightliner trucks, which have different brake systems and were due primarily to flaws in floorboard and pedal mountings.2 Even with all the discovery, the trial did not produce similar incidents.
Third, the majority states that the Union should not have credited Consolidated’s reenactment of the , incident, but should have made an independent investigation; that is, tried to break a pedal with a bud bar itself. While in hindsight that should have been done, the union representatives had observed Same break a similar pedal with a bud bar. While this was not the first time Same had tried to break a pedal and he had had trouble breaking one until he learned where to put the bud bar, he broke this one on his first attempt in the union representative’s presence. While they were unaware of his earlier practice attempts, still he did break it with ease. The union representatives had tried, without success, to see if the tie back bar could cause the pedal to break. While the Union might have established that it was difficult to break the pedal with a bud bar, there is no suggestion in the record that it *498cannot be done. The Union did not have the ready access to trucks for destructive tests that the employer did. It did not own trucks on which it could experiment at will.
Finally, the majority finds the Union breached its duty of fair representation by not bringing a truck to the hearing where the grievance committee could test the company’s version of the facts. In the earlier demonstration, the union representatives had observed a bud bar break the pedal. Whether to permit the grievance committee to conduct its own experiment or not seems to me to be a judgment call well within a wide range of reasonableness. The grievance committee members were all familiar with trucks.
Because the record does not support the jury’s verdict that Local 24 acted arbitrarily, discriminatorily or in bad faith, and outside “a wide range of reasonableness,” I believe the District Court erred in not granting the Union’s motion for judgment as a matter of law.

. Plaintiff argues that O’Neill’s "wholly irrational” standard is inapplicable to grievance proceedings because O'Neill involved contract negotiations. We rejected this argument in Walk v. P*I*E* Nationwide, Inc., 958 F.2d 1323, 1326 (6th Cir.1992). (ONeill's standards apply to both contract negotiations and grievance proceedings).


. Had the Union investigated Navistar brake failures further, it would have learned that Navistar had’ no record of any similar fracture problem with any other International pedals. While plaintiff at trial produced evidence of other brake failures, he produced no evidence of any other similar failure of an International pedal.